Citation Nr: 1712366	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1965 to June 1967, to include service in the Republic of Vietnam, and in the Air Force from June 1971 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the March 2011 rating decision, the Veteran was granted service connection for an anxiety disorder.  In April 2011, the Veteran appealed the initial evaluation for his anxiety disorder and raised the issue of TDIU in connection with that claim.  In a November 2013 decision, the Board denied the Veteran's claim for an increased initial evaluation for an anxiety disorder.

In November 2013 and March 2016, the Board remanded the Veteran's claim for TDIU for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran does not meet the schedular requirements for TDIU, nor does the evidence show that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities are a heart disability evaluated at 30 percent disabling; an acquired psychiatric disability evaluated at 10 percent prior to January 13, 2015, and 30 percent from that date; and a skin disability evaluated at 10 percent disabling.  The Veteran is also service-connected for a lumbar spine disability, a kidney disability, bilateral hearing loss, and residual scars related to his heart disability, all at a noncompensable rate.  The Veteran had a combined disability rating of 40 percent prior to January 13, 2015, and 60 percent from that date.  38 C.F.R. § 4.25.  Therefore, at no time during the appeal period has the Veteran had a single disability rated at 60 percent or more nor has he had two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the schedular criteria for TDIU, the Board must consider whether the Veteran has nevertheless demonstrated that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that referral for extraschedular consideration of a TDIU rating is not warranted.

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in April 2011, the Veteran reported that he last worked in 2007 because he became too disabled to work.  He reported that he worked as a postal clerk from October 1995 to April 2007.  He indicated that he had a high school education and two years of college education.   He reported that his psychiatric disability impeded his ability to sleep due to nightmares and that he could not work without sleep.  He also reported that he could not be around crowds of people, that loud noises caused him to be afraid, and that he just wanted to be alone as much as possible.

A review of the competent evidence of record, which includes the Veteran's VA treatment records and his lay statements, when taken in total, does not suggest unemployability.

The Veteran has been afforded many VA examinations.  A January 2011 VA examiner opined that the Veteran's acquired psychiatric disability was very mild and had not prevented him from pursing further work.  The examiner noted that the Veteran lived a full life in retirement and had multiple lengthy careers despite his acquired psychiatric disability.

An August 2011 VA examiner opined that the Veteran's heart disability did not impact his ability to work.

A January 2015 VA examiner opined that the Veteran's lumbar spine disability, kidney disability, heart disability, and scars did not impact his ability to work.  The examiner reported that apart from the Veteran's need to use sun precautions, his skin disability did not interfere with sedentary or physical activities.  

In a separate VA psychiatric examination, also conducted in January 2015, the examiner opined that the Veteran's acquired psychiatric disability mildly limited his ability to work under the supervision of others due to problems with anger and irritability that could occur when he felt as though he was "pulling more weight than others."  The examiner reported that the Veteran described feeling uncomfortable in situations where he felt that he might not being in control, which could lead to anxiety symptoms and verbal/anger outbursts in an occupational setting.  However, even acknowledging the Veteran's report that working with others increased his anxiety state and made interactions with others uncomfortable, the examiner noted that the Veteran's eleven year employment history with the U.S. Postal Service was devoid of any work-related performance problems.  

In April 2016, the Veteran was afforded a comprehensive VA examination regarding TDIU that included a Social and Industrial Survey.  The examiner opined that the Veteran's kidney disability, lumbar spine disability, heart disability, tinnitus, and scars did not impact his ability to work.  As before, the examiner reported that the Veteran's skin disability did not interfere with sedentary or physical activities but for limitations related to sun exposure.  The examiner reported that the Veteran's bilateral hearing loss could be expected to result in significant difficulty hearing conversational speech that would increase significantly in adverse listening situations such as in the presence of background noise, multiple speakers, situation in which a speaker's face was not visible, such as on telephone, or when the speaker was at some distance from the person.  The examiner reported that work that involved a high reliance on the rapid, precise interpretation of speech or other auditory information would be a poor fit for the Veteran.  The examiner also reported that positions that involved communication in environments with high levels of background noise or frequent use of the telephone would also be a poor fit.  The examiner reported that jobs that would allow the Veteran to work largely independently and in a quiet environment would be more appropriate.  The examiner reported that the Veteran's acquired psychiatric disorder would not prevent him from completing physical labor tasks but would mildly limit his ability to get tasks completed timely due to sleep disturbance at night, which caused him to not feel rested during the day.  The examiner reported that the Veteran would benefit more from working in a solitary environment than with a large group of people.  However, the examiner also noted that the Veteran volunteered twice per month with the USO without difficulty, although he worked at night and was typically the only volunteer on duty.  The examiner reported that the Veteran's acquired psychiatric disability would not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  Finally, the Social and Industrial Survey examiner reported that due to the combination of the Veteran's service-connected disabilities, he would remain well suited for an indoor job, with little background noise, and only small groups or limited interactions with others on a frequent basis.  The examiner reported that the Veteran would be able to perform in a job, similar to his current USO volunteer position, where he could work at night, to limit interactions with others, with less noise, such as a stock clerk, or in his prior position working a night shift position doing tasks, such as sorting mail.

VA medical opinions that weigh against the Veteran's claim for a TDIU are persuasive and found to have great probative value, as they were provided after the examiners had an opportunity to interview the Veteran, review his record, and conduct physical examinations of the Veteran.  Although the VA examiners have acknowledged that the Veteran's service-connected disabilities might limit the types of work that could be performed, they have also opined that his service-connected disabilities would not preclude work entirely.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by the VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the January 2011, August 2011, January 2015, and April 2016 VA examiners to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU on an extraschedular basis.  Indeed, given his education and experience working as a postal clerk, the Board does not believe that the Veteran's service-connected disabilities would prevent him from obtaining or maintaining substantially gainful employment consistent with recommendations provided by the April 2016 VA Social and Industrial examiner, that is an indoor job with little background noise and only small groups or limited interactions with others on a frequent basis.

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran is rendered unemployable due to his service-connected disabilities.  Accordingly, TDIU on an extraschedular basis is not warranted.


ORDER

Entitlement to TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


